Title: 6th.
From: Adams, John Quincy
To: 


       Visited young Mr. Chaumont in the morning, who arrived a few days since from Philadelphia. I went with him to introduce him to the delegates from Massachusetts but they were gone upon Long Island, and are not expected back untill Monday. Dined at the president’s in Company with Coll. Cropper from Virginia. In the afternoon Mr. Harrison went to accompany the Ladies, an employment of which he and they are very fond. I went and spent part of the evening with the officers of the packet; went on board and supped with them; after supper Mr. Le Bel and Mr. Le Breton came as far as shore with us.
      